EXHIBIT 10.18


AMENDMENT TO SHARE EXCHANGE AND ACQUISITION AGREEMENT

 
    AMENDMENT, DATED AS OF DECEMBER 31, 2011, TO SHARE EXCHANGE AND ACQUISITION
AGREEMENT, dated as of May 16, 2011 (“Acquisition Agreement”), made by and among
Diversified Global Holdings Group, Inc., a Florida corporation (“DGHG”), Banyan
Development LLC, a Florida limited company (“BANYAN”), and the owner(s) of
BANYAN set forth on the signature pages to this Amendment (collectively, the
“BANYAN Owners” or “Owners”). Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such term in the Acquisition
Agreement.
 
    WHEREAS, DGHG, BANYAN and the BANYAN Owners are parties (“Party” or
“Parties”) to that certain Acquisition Agreement, dated May 16, 2011;
 
    WHEREAS, the acquisition of BANYAN as contemplated by the Acquisition
Agreement has not been completed as of December 31, 2011; and
 
    WHEREAS, DGHG, BANYAN and the BANYAN Owners have determined and agreed that
DGHG and BANYAN shall not proceed with the acquisition of BANYAN and that the
Acquisition Agreement shall be terminated; and
 
    WHEREAS, DGHG, BANYAN and the BANYAN Owners, in accordance with the terms
and conditions of the Acquisition Agreement, hereby approve the termination of
the Acquisition Agreement as set forth herein.
 
    NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and by their respective execution of this Agreement, DGHG,
BANYAN and the BANYAN Owners agree that:


1.  
In accordance with the provisions of Section 9.1 of the Acquisition Agreement,
the Acquisition Agreement shall terminated effective December 31, 2011
(“Effective Date”).



2.  
The Banyan Owners shall cause redelivery to DGHG’s transfer agent of the Share
Certificates representing 11,928,000 shares of Common Stock of DGHG issued and
held in escrow in connection with the Acquisition Agreement and to have been
released from escrow upon satisfaction of closing conditions in the Acquisition
Agreement.  Such Share Certificates shall be cancelled and the shares of Common
Stock represented thereby shall be restored to the status of authorized and
unissued shares.



3.  
No Party to the Acquisition Agreement shall have any liability to any other
Party under the Acquisition Agreement, and all obligations of each such Party
under the Acquisition Agreement shall be terminated and of no further force and
effect as of the Effective Date.

 
IN WITNESS WHEREOF, each of the parties have signed or have caused this
Amendment to be signed by their respective officers hereunto duly authorized,
all as of the date first written above.


DIVERSIFIED GLOBAL HOLDINGS GROUP, INC.


By:  /s/ Richard Lloyd
   
Name:  Richard Lloyd
   
Title:  Chief Executive Officer
   

 
BANYAN DEVELOPMENT  LLC.
 
By:  /s/ Andrew Cohen
   
Name:  Andrew Cohen
   
Title:  President
   

 
BANYAN OWNER


KASSKO Trust #3 U/A Dated 2/14/06
 

By:  /s/ Andrew Cohen   Andrew Cohen, Trustee       By:  /s/ Evan Brody   Evan
Brody, Trustee       By:  /s/ William Rheuban   William Rheuban, Trustee  

 